    Case: 1:19-cv-03808 Document #: 19 Filed: 02/12/20 Page 1 of 3 PageID #:236




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION DIVISION


 Cedar Lane Technologies Inc.,                               Case No. 1:19-cv-3808
        Plaintiff,                                           Patent Case
        v.                                                   Jury Trial Demanded
 123RF LLC,

        Defendant.


             PLAINTIFF CEDAR LANE'S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Cedar Lane

Technologies Inc. hereby dismisses this action with prejudice. Defendant has not yet answered

the Complaint or moved for summary judgment.



 Dated: February 12, 2020          Respectfully submitted,

                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Cedar Lane Technologies Inc.




                                               1
    Case: 1:19-cv-03808 Document #: 19 Filed: 02/12/20 Page 2 of 3 PageID #:237




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on February 12, 2020, via the Court's CM/ECF system.


                             /s/ Isaac Rabicoff
                             Isaac Rabicoff




                                                  2
Case: 1:19-cv-03808 Document #: 19 Filed: 02/12/20 Page 3 of 3 PageID #:238




               SO ORDERED this ______ day of _______________, ______.


                                  _____________________________________
                                  UNITED STATES DISTRICT JUDGE




                                    3
